                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   GREENVILLE DIVISION

    CARL G. NICHOLS, III                                                                        PLAINTIFF

    V.                                                                             NO. 4:18-CV-108-DMB-DAS

    LOTTIE MAE DAWKINS, Individually
    and as Trustee for the Mary Jane Nichols
    Residuary Trust; and THE MARY JANE
    NICHOLS RESIDUARY TRUST                                                                  DEFENDANTS


                                                       ORDER

           On October 1, 2018, Carl G. Nichols filed a “Notice of Dismissal” which asks the Court to

dismiss this action without prejudice. Doc. #9. As grounds for the requested relief, Nichols asserts

that he was unable to “locate the correct addresses of all new defendants to serve timely” and that

he requires “time to amend the case to name all additional parties that now exists.” Id. at 1.

           From the text of the filing, it appears Nichols is under the impression that he needs to

dismiss his case to obtain an extension of the service deadline to amend his complaint and serve

new defendants. That is not the case. Accordingly, consistent with this Court’s duty to construe

pro se filings liberally,1 Nichols is DIRECTED to file a notice with this Court, within fourteen

(14) days of the issuance of this order, stating whether he desires an extension of the deadline to

serve his complaint or desires to dismiss his action.

           SO ORDERED, this 15th day of October, 2018.

                                                                /s/Debra M. Brown
                                                                UNITED STATES DISTRICT JUDGE




1
    Sossamon v. Lone Star State of Texas, 560 F.3d 316, 322 n.3 (5th Cir. 2009).
